     Case 0:18-cr-60310-BB Document 43 Entered on FLSD Docket 02/27/2019 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-CR-60310-BLOOM/VALLE


United States of America,
      Plaintiff

v.

Anthony Spencer,
      Defendant.

                  CERTIFICATE OF COMPLIANCE RE ADMITTED EVIDENCE

I,   Sajjad Matin                                              , as counsel for the plaintiff/defendant,

United States of America___________________, hereby certify the following:

Check the applicable sections:

     ALL EXHIBITS E-FILED: All documentary exhibits and photographs of non-documentary physical
exhibits admitted into evidence have been electronically filed in CM/ECF.

     EXHIBITS NOT E-FILED: Some documentary exhibits and/or other physical exhibits admitted into
evidence cannot be electronically filed in CM/ECF. This includes sealed criminal exhibits and contraband.
The following identifies those exhibit numbers that have been retained by the Clerk, and separately
identifies those exhibit numbers retained by this filing party. (Itemize or attach a list).
Retained by the Clerk:                                                                          ______
Retained by filing party:             _________________________

     AUDIO/VIDEO EXHIBITS: The following audio and/or video exhibits were entered into evidence
during these proceedings. The filing party has conventionally filed with the Clerk of Court a CD or DVD
containing the audio or video recording. (Itemize or attach a list.) _____________________________

Any original exhibits that have been returned to or retained by the filing party after electronic filing shall
be kept for safe keeping until the conclusion of any appeals. Upon order of court, the filing party agrees to
return the original exhibits to the Clerk of Court.

This Certificate shall be filed within three (3) days of the conclusion of trial or relevant proceedings. Failure
to timely comply with the requirements of Administrative Order 2016-70 governing the Electronic Filing
of Exhibits may result in the imposition of sanctions.

Signature:     _/s/ Sajjad Matin____________________           Date: ___02.27.2019              ____
